DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2022 has been entered.

Response to Arguments
Applicant's arguments filed 03/10/2022 have been fully considered but they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Katsman (US 6139498, of record) in view of Kobayashi (US 2014/0086014).
Regarding claims 1 and 6, Katsman discloses an ultrasonic diagnostic apparatus and an image processing method (1:21-22, “ultrasound systems…radiology”), comprising a memory storing a program for controlling operation of the ultrasonic diagnostic apparatus; a processor programmed to execute the program, which when executed causes the processor to: perform pre-processing on an input pixel value pair (Fig. 7 outlines pre-processing steps) including a first input pixel value constituting a first ultrasonic image (9:21-25, “greyscale”) and a second input pixel value constituting a second ultrasonic image (9:21-25, “Color Doppler”), in which a correction coefficient is generated (9:21-25, “scale factor”) based on at least one input pixel value in the input pixel value pair, and at least one input pixel value in the input pixel value pair is corrected based on the correction coefficient (9:21-25, “multiplied by a scale factor…required to be two times greater than the greyscale”); and input an input pixel value pair after the pre-processing, generates an output pixel value constituting a display image based on the input pixel value pair after pre-processing, and outputs the output pixel value (9:21-25, “before being displayed”); wherein the first ultrasonic image is a monochrome tomographic image representing a cross section of a tissue (9:21-25, “greyscale”), the second ultrasonic image is a power image representing a two-dimensional distribution of blood flow power as Doppler information (9:21-25, “Color Doppler”), the display image is a synthesized image generated by synthesizing the tomographic image and the power image, the first input pixel value is a luminance value corresponding to an echo value, and the second input pixel value is a power value (9:21-25, “pixel values…being displayed”).  While Katsman discloses generating the correction coefficient based on at least the luminance value (9:21-25, “scale factor…required to be two times greater”), Katsman does not explicitly disclose correcting the power value based on the correction coefficient, and the correction coefficient functions as a coefficient that suppresses the power value.  However, Katsman does teach to one with ordinary skill in the art that the scale factor may be applied arbitrarily to either greyscale or Doppler pixels (9:21-23, “Optionally, the greyscale and/or Color Doppler pixel values may be multiplied by a scale factor prior to the comparison”).  An artisan would have known that applying a positive scale factor to the greyscale pixels and not to the color Doppler pixels would effectively suppress the Doppler power values.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the scale factor of Katsman to Doppler power values, as to provide a desired contrast in the combined image.  Katsman does not explicitly disclose that the correction coefficient is a variable value in a range greater than or equal to zero and less than or equal to one.  However, Kobayashi teaches a doppler imaging system that utilizes a pixel correcting coefficient that is between zero and one (Abstract; [0068]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the factor of Kobayashi in the correction of Katsman, as to apply commonly used weighting values.
Regarding claim 4, Katsman discloses that the processor generates the correction coefficient based on a combination of the luminance value and the power value (9:23-25, “Color Doppler pixel values may be required to be two times greater than the greyscale pixel values”… implies that the correction is based on the relationship between luminance and power values).
Regarding claim 5, Katsman does not explicitly disclose that the processor selects any one of the luminance value and the power value after correction based on a mutual comparison (8:66-67…9:1-20).  In combination with Katman’s teaching of using a scaling pixels from one or both of the images being combined (9:21-25, “scale factor”, also see rejection of claim 3 above as it pertains to selectively scaling pixel values), it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the pixel comparison and scaling of Katsman to image pixel pairs, as to provide a desired contrast in the combined image.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JASON M IP/
Primary Examiner, Art Unit 3793